Name: 75/768/EEC: Council Decision of 9 December 1975 on a financial contribution to the campaign against foot-and- mouth disease in south-east Europe
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  EU finance
 Date Published: 1975-12-12

 Avis juridique important|31975D076875/768/EEC: Council Decision of 9 December 1975 on a financial contribution to the campaign against foot-and- mouth disease in south-east Europe Official Journal L 321 , 12/12/1975 P. 0028 - 0028 Greek special edition: Chapter 03 Volume 14 P. 0128 COUNCIL DECISION of 9 December 1975 on a financial contribution to the campaign against foot-and-mouth disease in south-east Europe (75/768/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Whereas epidemics of foot-and-mouth disease caused by viruses which are exotic to the Community are occurring in certain areas of south-east Europe ; whereas the presence of such viruses in these areas constitutes a danger to Community livestock ; whereas the third countries concerned should be helped in implementing measures aimed at preventing the spread of these viruses, in particular by the creation of buffer zones in these areas, and eliminating them completely by direct action, HAS ADOPTED THIS DECISION: Article 1 The Community shall contribute a sum of up to 280 000 units of account to help combat exotic types of foot-and-mouth virus in the countries of south-east Europe. Article 2 The Commission shall be responsible for supervising the use to which the sum provided for in Article 1 is put and shall submit a report to the Council on the implementation of this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 9 December 1975. For the Council The President M. RUMOR (1)OJ No C 157, 14.7.1975, p. 9.